IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-41461
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EFREN CARDENAS-RODRIGUEZ,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-00-CR-405-1
                       - - - - - - - - - -
                         November 8, 2001

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Efren

Cardenas-Rodriguez (Cardenas) on appeal has moved for leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Cardenas has filed a response

and request for appointment of substitute counsel.

     Our independent review of counsel’s brief, Cardenas’

response, and the record discloses no nonfrivolous issue.

Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-41461
                                 -2-

IS DISMISSED.   See 5TH CIR. R. 42.2.   Cardenas’ request for

appointment of substitute counsel is DENIED.